     Case: 1:19-cr-00166-DAP Doc #: 15 Filed: 08/29/19 1 of 13. PageID #: 142



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                           )   CASE NO.: 1:19CR166
                                                     )
                Plaintiff,                           )   JUDGE DAN A. POLSTER
                                                     )
        v.                                           )
                                                     )
 WILLIAM KOZERSKI,                                   )   UNITED STATES OF AMERICA’S
                                                     )   SENTENCING MEMORANDUM
                Defendant.                           )



       Now comes the United States of America, by and through its counsel, Justin E. Herdman,

United States Attorney, and Chelsea S. Rice, Assistant United States Attorney, and respectfully

submits this memorandum setting forth the United States’ position regarding the sentencing for

Defendant William Kozerski (“Defendant”). For the reasons set forth below, as well as those to

be articulated at the sentencing hearing, the United States respectfully submits that a sentence

within the Guidelines range set of 51 to 63 months, as forth in the Presentence Investigation

Report (“PSR”), is appropriate in this case.

                                                 FACTS

       The following is derived from the factual basis agreed to by all parties pursuant to the

Plea Agreement and the final Presentence Report. (R. 7: Plea Agreement, PageID 34-35; R. 7-1:

Attachment A: Factual Basis and Relevant Conduct, PageID 39-47; R. 11: Amended Presentence

Report, PageID 77-96).

       From in or around January, 2007 and continuing to in or around February, 2015,

Defendant and his co-conspirators devised and executed a scheme to obtain property by means of

false and fraudulent pretenses, representations, and promises by unlawfully obtaining VA



                                                 1
      Case: 1:19-cr-00166-DAP Doc #: 15 Filed: 08/29/19 2 of 13. PageID #: 143



contracts under the Service-Disabled Veteran-Owned Small Business Program (“the Program”).

This scheme ultimately led to Defendant and his co-conspirators at CA Services receiving

$11,891,243.45 in payments on the fraudulently obtained contracts.

I.         The Service-Disabled Veteran-Owned Small Business Program

           Congress established the Program as part of a broader effort to assist service-disable

veterans. The Program allows Federal contracting officers to restrict competition for certain

contracts to Service-Disabled Veteran-Owned Small Businesses (“SDVOSB”). To qualify for the

program, a service-disabled veteran must meet the following criteria:

     (1)      Have a service connected disability determined by the Department of Veteran’s

              Affairs (“the VA”) or Department of Defense (“DoD”);

     (2)      Unconditionally own 51% of the SDVOSB, in which ownership is direct;

     (3)      Receive 51% of profits and/or the annual distribution profits paid on the stock for the

              SDVOSB;

     (4)      Control the day-to-day management, daily operations, and long term decision making

              of the SDVOSB; and

     (5)      Hold the highest officer position in the SDVOSB, to include control of the board of

              directors, if applicable.

           The VA relies on honest self-certification from SDVOSBs that they are indeed owned

and controlled by a service-disabled veteran and otherwise meet the above requirements.

SDVOSBs wishing to participate in the program must submit certifications regarding their

eligibility using online services including the Central Contractor Registry (“CCR”), the Online

Representations and Certifications Application (“ORCA”), the VA’s Center for Veterans




                                                    2
      Case: 1:19-cr-00166-DAP Doc #: 15 Filed: 08/29/19 3 of 13. PageID #: 144



Enterprises (“vetbiz.gov”), and the System for Award Management (“SAM”). The servers for the

former two systems are located in Battlecreek, Michigan and Sterling, Virginia respectively.

II.    The Fraudulent Scheme

       Defendant was the General Manager of Rock Industries and the owner of Rockwell

Properties and Strategic Construction Services. He is also listed as the Director of Operations for

CA Services, a limited liability company incorporated in the State of Michigan. CA Services was

engaged in general construction and government contracting services and did business in

Michigan, Cleveland, Ohio, and elsewhere. In addition to defendant, the operating agreement for

CA Services identified its members as J.R. (a service-disabled veteran), C.C., and J.M.

       Defendant and CA Services represented that J.R. was the owner and primary point of

contact for CA Services. However, as Defendant well knew, J.R. was not the owner of CA

Services, did not control day-to-day management of CA Services, and did not receive 51% or

greater of CA Services’ profits. Indeed, after the initial meeting in which J.R. signed the

operating agreement, J.R. had no involvement with CA Services. Furthermore, no one else at CA

Services was a service-disabled veteran. Thus, CA Services clearly failed to meet the

requirements to be considered a legitimate SDVOSB and participate in the Program. Despite

this, Defendant and his co-conspirators conspired to hold CA Services out as a SDVOSB in an

effort to defraud the government and took many overt acts in the Northern District of Ohio,

Eastern Division and elsewhere in pursuit thereof.

       Using this fraudulent misrepresentation of J.R.’s involvement, on or about July 28, 2007

Defendant registered CA Services in the ORCA database, acknowledged the requirements for an

SDVOSB, and listed J.R. as the primary point of contact. Defendant provided an email and

physical address for J.R. that was the same as those provided for Defendant and another listed



                                                 3
     Case: 1:19-cr-00166-DAP Doc #: 15 Filed: 08/29/19 4 of 13. PageID #: 145



point of contact, J.M. As Defendant and his co-conspirators then well knew, J.R. was not

involved in CA Services and did not have a role in submitting the ORCA registration.

       In a similar fashion, on or about July 31, 2008 Defendant and his co-conspirators falsely

reported in CA Services’ vetbiz.gov registration that J.R. was the owner of CA Services. On or

about December 28, 2009, Defendant and his co-conspirators registered CA Services in the CCR,

falsely identifying J.R. as the primary point of contact for the company. These registrations were

on several occasions resubmitted and updated, time and again falsely affirming that J.R. was the

primary point of contact or owner and controller of CA Services, throughout the course of the

fraudulent scheme.

       Of course, the scheme was not limited to merely falsely certifying CA Services as a

SDVOSB. In 2009 and 2010, CA Services unlawfully obtained the following VA Contracts set

aside for SDVOSBs under the Program:

       Contract            Original Contract         Award Date         Amount Paid to CA
                            Award Amount                                    Services
    Detroit VAMC               $655,447             March 16, 2009         $750,966.72
  Pharmacy Mixing
    Room Project
  Ann Arbor VAMC                $431,000            June 19, 2009            $494,065.15
      Radiology
     Construction
  Cleveland VAMC               $3,700,000           September 29,           $4,469,644.74
 Pharmacy Expansion                                      2009
  Ann Arbor VAMC                $151,000             June 4, 2010            $161,485.65
     Site Security
  Cleveland VAMC               $1,720,000            June 9, 2010           $1,972,295.77
 General Renovations
  Ann Arbor VAMC               $2,645,000           June 25, 2010           $4,042,785.42
  Linear Accelerator
         Total                 $9,302,447                                  $11,891,243.45


       In each of the above set-aside contracts, Defendant and CA Services followed a similar

pattern. Defendant and his co-conspirators submitted false and fraudulent documents, falsely

                                                4
       Case: 1:19-cr-00166-DAP Doc #: 15 Filed: 08/29/19 5 of 13. PageID #: 146



representing that CA Services qualified as and SDVOSB and purportedly signed by J.R. on

behalf of CA Services. In fact, J.R. had not signed the document and had no knowledge or

involvement in soliciting the SDVOSB set-aside contracts. The VA awarded CA Services the

contracts based on CA Services’ false and fraudulent representations.

III.    The Use of Interstate Wires

        In pursuit of the above conspiracy to defraud and deprive legitimate SDVOSBs the

chance to bolster their businesses and compete in contracts set aside for them, Defendant caused

a false and fictitious registration and certification document to be submitted electronically to

SAM, a government contracting database, in which CA Services falsely identified J.R. as the

point of contact for CA Services.

IV.     Plea Agreement and Guilty Plea

        On April 2, 2019, Defendant entered into a plea agreement in which both parties agreed

to recommend a sentence within the advisory United States Sentencing Guidelines (“the

Guidelines”) range and largely agreed to the factual basis. The parties did not agree on the loss

amount to be used in determining the Guidelines computation, though the parties agreed not to

argue the amount is less than $150,000 or more than $11,900,000. Defendant pleaded guilty to a

single count charging that, from January 2007 through February 2015, the Defendant did commit

the offense of Wire Fraud in violation of 18 U.S.C. § 1343.

                                               ARGUMENT

I.      Loss for purposes of sentencing is properly calculated at $11,891,243.45.

        When calculating the proper Offense Characteristics level in a case of fraud, the amount

of loss has considerable bearing. U.S.S.G. § 2B1.1(b)(1). Despite the importance of loss, the

Sentencing Guidelines leave vague in the body of § 2B1.1(b)(1) how exactly to determine the



                                                  5
     Case: 1:19-cr-00166-DAP Doc #: 15 Filed: 08/29/19 6 of 13. PageID #: 147



loss amount in a given case. Instead, the Guideline Commentary offers a vast array of loss

calculations for any number of situations. One of these states that, “In a case involving

government benefits (e.g., grants, loans, entitlement program payments), loss shall be considered

to be not less than the value of the benefits obtained by unintended recipients or diverted to

unintended uses, as the case may be.” U.S.S.G. 2B1.1(b)(1), cmt. n.3(F)(ii). In other words, in

cases of fraud involving the redirection of government benefits from their intended recipients,

the whole amount redirected is considered the loss amount for purposes of sentencing.

       There is a circuit split as to whether or not Note 3(F)(ii) applies to cases involving

programs designed to give exclusive opportunities to certain groups. The Fourth, Seventh, and

Eleventh Circuits have found that such programs are to be considered government benefits and

fall within Note 3(F)(ii)’s guidance, while the Fifth and Ninth Circuits have found the opposite.

Compare U.S. v. Brothers Const. Co. of Ohio, 219 F.3d 300 (4th Cir. 2000) (applying Note

3(F)(ii)’s predecessor to a case involving fraudulent acquiring of contracts intended for

“disadvantaged business enterprises”), U.S. v. Leahy, 464 F.3d 773, 790 (7th Cir. 2006) (stating

definitely that the contracts given by “an affirmative action program aimed at giving exclusive

opportunities to certain women and minority businesses … constitute government benefits”) and

U.S. v. Maxwell, 579 F.3d 1282 (11th Cir. 2009) (citing favorably the findings in Brothers Const.

Co. and Leahy) with U.S. v. Harris, 821 F.3d 589 (5th Cir. 2016) (finding that a defense contract

awarded through an affirmative action contracting program was not a government benefit) and

U.S. v. Martin, 796 F.3d 1101 (9th Cir. 2015) (opining that the “government benefits” note

applies to unilateral government benefits like food stamps, not contracts).

       The Fifth and Ninth Circuits’ opinions, however, are limited in their ability to broadly

inform. The Harris court took care to mention that the subject of the fraud in that case was a



                                                 6
     Case: 1:19-cr-00166-DAP Doc #: 15 Filed: 08/29/19 7 of 13. PageID #: 148



defense contract, an example of fraud explicitly referenced in another comment to § 2B1.1(b)(1)

as requiring the “general,” rather than “government benefit,” approach to loss calculation. 821

F.3d at 602-03 (“the general rule is particularly appropriate here, because this case involves a

fraud affecting a defense contract award”) (internal quotations omitted). The Fifth Circuit does

not clarify the extent to which this facet of the case guided their decision and there is certainly no

analogous note explicitly covering the Program in the instant case.

       The Ninth Circuit in Martin relied on an exceptionally narrow construction of

government benefits as a unilateral government assistance, finding that loans, grants, and

entitlement program payments are essentially one-way streets, classifying them as “unilateral

government assistance” distinct even affirmative action contract programs, which the court

considered to be fee-for-service business deals. 796 F.3d at 1109. The court’s classification of

loans and grants as “unilateral government assistance” is not compelling, and its subsequent

exclusion of affirmative action contract programs does not follow. The government does not

merely give out loans and grants automatically; rather, there is an application process that can be

quite competitive. Neither grants nor loans are gifted to the public free from expectations of

returns; grants are to be used for specific purposes, many of which ultimately confer a benefit on

the government, and loans build interest and are expected to be repaid. These realities are not

consistent with the purely philanthropic implications of “unilateral government assistance,” and

the court offers no other reason why programs such as the instant Program should not be

considered government benefits.

       In any event, the Ninth Circuit’s discussion of the applicability of Note 3(F)(ii) was not

relevant to their holding in Martin, and is better read as dicta preemptively advising the lower

court on how it ought to approach sentencing on remand. This part of Martin holds no mandatory



                                                  7
     Case: 1:19-cr-00166-DAP Doc #: 15 Filed: 08/29/19 8 of 13. PageID #: 149



authority in its own circuit and thus stands tepid indeed against the greater number of circuits

which fall on the other side of the split.

        Far more persuasive is the court’s reasoning in Leahy. 464 F.3d 773 (7th Cir. 2006).

There, the court looked to the stated goal of the affirmative action program, which stated “[a]n

effort to direct contracts to minority-and women-owned businesses is required to eradicate the

effects of discrimination.” Id. at 790. In other words, the program was “aimed at giving exclusive

opportunities to certain women and minority businesses.” Id. As such, it stood to benefit a

particular class and was governed by the “government benefits” note of the Guidelines.

Similarly, the goal of the Program is to give exclusive opportunities to service-disabled veterans

and their small businesses. The opportunities in Leahy and the instant case may well have been

the exclusive right to bid on government contracts, but they were undeniably benefits afforded to

only a narrow class of small businesses.

        Defendant further argues that, pursuant to the Sixth Circuit’s decision in United States v.

Havis, Note 3(F)(ii) is inconsistent with § 2B1.1(b)(1) and is thus invalid. 927 F.3d 382 (6th Cir.

2019) (en banc). Defendant’s argument has no merit. Havis dealt with a situation in which the

commentary to the Guidelines stood in direct opposition to what was explicitly stated in U.S.S.G

§ 4B1.2, which in relevant part defines “controlled substance offenses.” Id. at 384. The

commentary to § 4B1.2 included attempt crimes in its definition, whereas the body of § 4B1.2

contained a list of crimes that counted as “controlled substance offenses,” none of which were

attempt crimes. Id. at 386. The court held that, where the commentary stood in clear opposition

to the text of the Guidelines, the text of the Guidelines controls. Id. at 387.

        Havis has no bearing on the instant case. Unlike § 4B1.2, which explicitly defines

“controlled substance offenses,” § 2B1.1 merely states the word “loss” without further



                                                   8
      Case: 1:19-cr-00166-DAP Doc #: 15 Filed: 08/29/19 9 of 13. PageID #: 150



explanation or elaboration. U.S.S.G. § 2B1.1(b)(1). The commentary then expounds on the ways

one should calculate loss in a variety of situations; rather than opposing the text, as in Havis, the

commentary here simply informs it. Were the commentary to be invalidated as Defendant

suggests, it is not clear how anyone would calculate loss in any given situation. Certainly there

would be no consistency, as all parties would simply choose the method most favorable to their

case and no guidance would exist to instruct them otherwise. Havis requires that the text hold

when it is directly opposed by the commentary; here, text and commentary work in harmony and

Havis does not apply.

       For these and the other above reasons, the proper calculation of loss for purposes of

sentencing is the full amount of the government benefit diverted from its intended recipient

under U.S.S.G. 2B1.1(b)(1), cmt. n.3(F)(ii), namely $11,891,243.45.

II.    Sentencing Guideline Calculations

       When fashioning an appropriate sentence for a defendant, a court must first consider the

applicable guidelines range under 18 U.S.C. § 3553(a)(4). United States v. Thompson, 515 F.3d

556, 560 (6th Cir. 2008). Although the sentencing guidelines are advisory, they are the “starting

point and the initial benchmark” for federal sentencing. Id. at 560-61. A court may find facts by a

preponderance of the evidence when calculating the appropriate guidelines range. United States

v. Gates, 461 F.3d 703, 707-08 (6th Cir. 2006). Once a court has determined the appropriate

sentencing range, it should then consider that range in light of the other relevant § 3553(a)

factors. Thompson, 515 F.3d at 561.

       Defendant pleaded guilty to a single count of wire fraud in violation of 18 U.S.C. § 1343.

The guideline for this offense is found in USSG §2B1.1. Starting from a base offense level of

seven, there is an increase by 20 levels pursuant to §2B1.1(b)(1)(K) because the loss was more



                                                  9
       Case: 1:19-cr-00166-DAP Doc #: 15 Filed: 08/29/19 10 of 13. PageID #: 151



than $9,500,000 but less than $25,000,000. In this case, the loss should properly be determined

to be $11,891,243.45. After a 3 level reduction for acceptance of responsibility pursuant to

USSG § 3E1.1, Defendant’s total offense level is 24.

         Defendant has no criminal history and as such has a criminal history score of zero.

Pursuant to the sentencing table in USSG Chapter 5, Part A, this places defendant in a criminal

history category of I. At an offense level of 24 and a Criminal History Category I, Defendant’s

advisory Guidelines imprisonment range is 51 to 63 months. Defendant’s statutory maximum

term of imprisonment is 20 years. 18 U.S.C. § 1343. A sentence within the Guidelines range

would be sufficient, but not greater than necessary, to punish Defendant for his serious offense,

deter him from engaging in future fraud, and promote respect for the law.

III.     18 U.S.C. § 3553(a) Factors

         A.     Nature and Circumstance of the Offense

         The nature and circumstances of Defendant’s offense counsel in favor of a sentence

within the Guideline range of 51 to 63 months. Defendant and his co-conspirators knowingly

conspired to defraud the government and, in so doing, deprived from service-disabled veterans

the chance to acquire contracts set aside specifically for their benefit. Service-disabled veterans

are a population the government, thanks to the veterans’ sacrifice of their wellbeing for the good

of the country, has a particular interest in looking after. The Program was put in place in an effort

to pay back the country’s wounded veterans for their service and their sacrifices.

         Defendant’s conduct robbed the members of this vulnerable population of their chance to

grow their businesses and took from the government a benefit intended to be conferred in thanks

for exceptional service. Furthermore, Defendant callously used the name and person of a service-

disabled veteran to effectuate his fraud. The seriousness of the offense and the cold indifference



                                                 10
    Case: 1:19-cr-00166-DAP Doc #: 15 Filed: 08/29/19 11 of 13. PageID #: 152



to the tenuous position of service-disabled veterans displayed by Defendant advise in favor of a

sentence within the Guidelines range.

       B.      Defendant’s History and Characteristics

       Defendant has no criminal record and claims this case is not reflective of how he

operated his business and personal life. He hired safety and quality control managers and his

now-failed company Rock Industries had a good reputation. Rock’s failure did occur after

Defendant undertook his fraudulent scheme. Furthermore, Defendant reported he has never had a

drug or alcohol problem and is currently in fair health, physically and mentally. Defendant’s

history and characteristics further advise a sentence within the Guidelines range.

       C.      The need for the sentence imposed to reflect the seriousness of the offense,
               promote respect for the law, provide just punishment, and afford adequate
               deterrence.

       A sentence within the Guidelines range would be sufficient to promote respect for the

law, provide just punishment in the face of Defendant’s crime, and afford adequate deterrence.

Defendant engaged in a fraudulent scheme to the substantial deprivation of service-disabled

veterans, redirection over $11 million from SDVOSBs for his own company’s benefit. He did so

while coldly aware of the falsehoods he was spreading and the service-disabled veteran whose

name he was employing to pull the scheme off. As the Sixth Circuit stated in United States v.

Peppel, “[B]ecause economic and fraud-based crimes are more rational, cool, and calculated than

sudden crimes of passion or opportunity, these crimes are prime candidates for general

deterrence.” United States v. Peppel, 707 F.3d 627, 641 (6th Cir. 2013). Furthermore, Defendant

carried out his scheme over a number of years, falsely recertifying CA Services as a SDVOSB

on multiple occasions and applying for contracts within the Program just as often. He could have

stopped his scheme at any time, but chose not to, continuing the scheme across six major projects



                                                11
      Case: 1:19-cr-00166-DAP Doc #: 15 Filed: 08/29/19 12 of 13. PageID #: 153



and millions of dollars. A sentence within the Guidelines range will make clear that Defendant’s

behavior was patently unacceptable and that there is no tolerance for depriving benefits from

vulnerable classes of people in this country.

IV.     Restitution

        Pursuant to 18 U.S.C. § 3663, restitution is not applicable in this case.

                                            Conclusion

        Accordingly, this court should sentence Defendant Kozerski to a term of imprisonment

within the guideline range of 51 to 63 months.




                                                        Respectfully submitted,

                                                        JUSTIN E. HERDMAN
                                                        United States Attorney

                                                 By:   /s/ Chelsea S. Rice
                                                       Chelsea S. Rice (OH: 0076905)
                                                       Assistant United States Attorneys
                                                       United States Court House
                                                       801 West Superior Avenue, Suite 400
                                                       Cleveland, OH 44113
                                                       (216) 622-3752 Telephone
                                                       (216) 522-8355 Facsimile
                                                       Chelsea.Rice@usdoj.gov




                                                  12
     Case: 1:19-cr-00166-DAP Doc #: 15 Filed: 08/29/19 13 of 13. PageID #: 154



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 29th day of August 2019 a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                       /s/ Chelsea S. Rice
                                                       Chelsea S. Rice
                                                       Assistant U.S. Attorney




                                                  13
